Citation Nr: 1328883	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  13-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's paper claim file and an electronic file known as Virtual VA.

The Veteran has indicated that she seeks VA outpatient dental treatment.  The Veterans Health Administration (VHA) is to initially determine basic eligibility for VA outpatient dental treatment in a claim for service connection for a dental disability for treatment purposes.  Thus, this claim is referred to the RO for additional referral to the proper VHA medical facility for appropriate action.  See 38 C.F.R. §§ 3.381, 17.161 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

Loss of part of the hard palate is etiologically related to service.


CONCLUSION OF LAW

Loss of part of the hard palate was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes the Veteran has been provided all required notice in response to the claim for service connection for a dental disability.  In addition, the evidence currently of record is sufficient to substantiate this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) in regard to this issue.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that she has a dental disability that manifested while on active duty.  She states that her wisdom teeth were removed in service when she was stationed at Scott Field in Illinois.  The Veteran states that her bite then collapsed and she began to bite her palate.  She recalls that, when she was stationed in Morocco, she was informed that she needed braces but there was no orthodontist available.  The Veteran also recalls that she was then sent to a base in Germany where part of her palate was cut out.  She states that she has had problems with her collapsed bite ever since.  Thus, the Veteran contends that service connection is warranted for a dental disability.

Most of the Veteran's service treatment records were likely destroyed in a fire.  A July 1961 separation examination report is of record.  The report shows that the Veteran had five missing teeth including her four wisdom teeth.  The examiner noted that the Veteran had impacted third molars removed while in service.  It was also noted that this removal apparently caused the dentition to shift, thus causing malocclusion to the extent that the lower anterior teeth were biting into the palate.  The examiner stated that the condition had been corrected but can reoccur.  

Current private dental treatment records and the report of an October 2010 VA dental examination reflect that the Veteran has had missing teeth replaced and carious teeth restored.  Although the evidence shows that these dental problems currently exist, the regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 C.F.R. § 3.381(b).  Therefore, service connection for compensation purposes is not warranted for these types of dental conditions.  Service connection may nevertheless be granted for these dental conditions solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in § 17.161.  38 C.F.R. § 3.381(b).  As noted in the introduction, the Board has referred this claim to the VHA via the RO for appropriate action.

Although the above-identified dental conditions are not considered compensable disabilities, loss of palate is a disability that may be service connected.  See 38 C.F.R. § 4.150, Diagnostic Codes 9911, 9912 (2013) (rating criteria for evaluating loss of portions of the hard palate).  The Veteran has presented credible statements that she had part of her hard palate removed during service after the removal of her third molars.  While there are no official service records documenting the removal of part of the hard palate, most of the Veteran's service treatment records were likely destroyed.  The report of the July 1961 separation examination tends to support her recollection of events.  Additionally, the Veteran has submitted her own consistent statements reflecting dental problems since service, as well as those from acquaintances who attest to her experiencing dental problems over the years.  

The October 2010 VA examiner determined that the Veteran's overbite was probably present prior to service and that the removal of the extraction of the wisdom teeth did not result in the present overbite.  While this may be accurate, the examiner did not comment specifically on the removal of part of the hard palate.  In August 2011, the Veteran's private dentist indicated that her dental disability was most likely caused by or a result of removal of the third molars.  While weighing in favor of the claim, this opinion is not particularly persuasive as no disability is actually listed and no rationale for the opinion is provided.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's loss of part of the hard palate is etiologically related to service.  With resolution of the benefit of the doubt in the Veteran's favor, the Board finds that the dental disability is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for loss of part of the hard palate is warranted.  


ORDER

Entitlement to service connection for dental disability, loss of part of the hard palate, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


